Exhibit 10.18

Second Note Modification Agreement and Allonge

(Promissory Note – Revolving Line of Credit)

This Second Note Modification Agreement and Allonge (the “Modification”) is made
and entered into as of March 1, 2011, between inContact, Inc. (“Borrower”) and
Zions First National Bank (“Lender”).

Recitals

1. Borrower has executed a Promissory Note (Revolving Line of Credit) dated
July 16, 2009, in favor of Lender in the original principal amount of eight
million five hundred thousand dollars ($8,500,000.00), as amended by that
certain Note Modification Agreement and Allonge (Revolving Line of Credit) dated
August 3, 2010 (collectively the “Note”).

2. Borrower and Lender desire to modify the Note as provided herein.

Modification

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrower and Lender hereby agree and amend and modify the
Note as follows:

1. Recitals. Borrower and Lender each hereby acknowledge the accuracy of the
Recitals, which are incorporated herein by reference.

2. Definitions. Except as otherwise provided herein, terms defined in the Loan
Agreement shall have the same meaning when used herein. Terms defined in the
singular shall have the same meaning when used in the plural and vice versa. As
used herein, the term:

“Loan Agreement” means that certain Loan Agreement dated July 16, 2009, as
amended by that certain Amendment to Loan Agreement dated February 22, 2010,
that certain Second Amendment to Loan Agreement dated August 3, 2010, and that
certain Third Amendment to Loan Agreement of even date herewith, by and between
Lender and Borrower, together with any exhibits, amendments, addenda, and
modifications.

3. Attachment to Note. An original of this Modification shall be attached to the
original Note as an allonge to the Note and made a part of the Note, provided,
however, that failure to attach an original of this Modification as an allonge
to the Note shall not impact the effectiveness of this Modification and this
Modification shall nonetheless be valid, binding and enforceable.

4. Modification of Note. The Note is hereby modified as follows:

(a) The Maturity Date of the Loan is extended to July 1, 2013.

5. Conforming Modifications. Each of the Loan Documents is modified to be
consistent herewith and to provide that it shall be a default or an Event of
Default thereunder if Borrower shall fail to comply with any of the covenants of
Borrower herein.

6. Effective Date of Modification. The modifications provided in this
Modification shall be effective upon execution hereof by Lender and Borrower.



--------------------------------------------------------------------------------

7. Note Remains in Full Force and Effect. Except as expressly modified by this
Modification, the Note and all Loan Documents remain in full force and effect.
All Collateral securing the Note shall continue to secure the Note as modified.

8. Payment of Expenses and Attorneys Fees. Borrower shall pay all reasonable
expenses of Lender relating to the negotiation, drafting of documents, and
documentation of this Modification, including, without limitation, title
insurance, recording fees, filing fees, and reasonable attorneys fees and legal
expenses.

9. Modified Note Becomes a Loan Document. The Note, as modified by this
Modification, shall be a Loan Document and all references in the Loan Documents
to the Note shall refer to the Note as modified by this Modification.

10. Integrated Agreement; Amendment. This Modification constitutes the entire
agreement between Borrower and Lender concerning modification of the Note and
may not be altered or amended except by written agreement signed by Borrower and
Lender. PURSUANT TO UTAH CODE SECTION 25-5-4, BORROWER IS NOTIFIED THAT THIS
MODIFICATION IS A FINAL EXPRESSION OF THE AGREEMENT BETWEEN BORROWER AND LENDER
CONCERNING MODIFICATION OF THE NOTE AND THIS MODIFICATION MAY NOT BE
CONTRADICTED BY EVIDENCE OF ANY ALLEGED ORAL AGREEMENT.

All other prior and contemporaneous agreements, arrangements and understandings
between the parties hereto as to modification of the Note are rescinded.

This Modification and the Note shall be read and interpreted together as one
instrument.

11. Governing Law. This Modification shall be governed by and construed in
accordance with the laws of the State of Utah.

12. Counterpart Execution. This Modification may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. Signature pages may be
detached from the counterparts and attached to a single copy of this
Modification to physically form one document. Receipt by Lender of an executed
copy of this Modification by facsimile or electronic mail shall constitute
conclusive evidence of execution and delivery of this Modification by the
signatory thereto.

[Signature Page(s) Follow]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Modification as of the day
and year first indicated above.

 

Lender: Zions First National Bank By:   /s/ Thomas C. Etzel Name: Thomas C.
Etzel Title: Senior Vice President Borrower: inContact, Inc. By:   /s/ Gregory
S. Ayers Name: Gregory S. Ayers Title: Chief Financial Officer

 

- 3 -